

116 S995 ES: Lifespan Respite Care Reauthorization Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 995IN THE SENATE OF THE UNITED STATESAN ACTTo amend title XXIX of the Public Health Service Act to reauthorize the program under such title
			 relating to lifespan respite care.
	
 1.Short titleThis Act may be cited as the Lifespan Respite Care Reauthorization Act of 2019. 2.Reauthorization of lifespan respite care program (a)Data collection and reportingSection 2904 of the Public Health Service Act (42 U.S.C. 300ii–3) is amended to read as follows:
				
					2904.Data collection and reporting
 (a)In generalEach State agency awarded a grant or cooperative agreement under section 2902 shall report such data, information, and metrics as the Secretary may require for purposes of—
 (1)evaluating State programs and activities funded pursuant to such grant or cooperative agreement, including any results pursuant to section 2902(d)(2)(B)(xii); and
 (2)identifying effective programs and activities funded pursuant to section 2902. (b)ReportNot later than October 1, 2023, the Secretary shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives regarding the outcomes of the programs and activities funded pursuant to section 2902, including any effective programs and activities identified..
 (b)FundingSection 2905 of the Public Health Service Act (42 U.S.C. 300ii–4) is amended by striking title and all that follows through the period and inserting title, $10,000,000 for each of fiscal years 2020 through fiscal year 2024..Passed the Senate February 24, 2020.Secretary